                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNEESSEE


  ANTONIO VITOLO, et al.,
                                                     Civil Action No. 3:21-CV-176-TRM-DCP
         Plaintiffs,

  v.

  ISABELLA CASILLAS GUZMAN,

         Defendant.


                                 NOTICE OF APPEARANCE

        Please take notice that the undersigned attorney, Alexandra R. Saslaw of the United States

 Department of Justice, Civil Division, Federal Programs Branch, enters her appearance as counsel

 on behalf of the defendant in the above-captioned case.



 Dated: May 13, 2021                              Respectfully submitted,
                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  LESLEY FARBY
                                                  Assistant Director, Federal Programs Branch

                                                  /s/ Alexandra R. Saslaw
                                                  ALEXANDRA R. SASLAW
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  P.O. Box 883
                                                  Washington, DC 20044
                                                  Phone: (202) 514-4520
                                                  Email: alexandra.r.saslaw@usdoj.gov

                                                  Counsel for Defendants




Case 3:21-cv-00176-TRM-DCP Document 17 Filed 05/13/21 Page 1 of 1 PageID #: 105
